﻿I have the particular pleasure of congratulating
you, Sir, on your election as President of the fifty-first
session of the General Assembly and of expressing our
satisfaction at seeing in such a high position the
representative of a country and a region so widely
appreciated for their traditions and dynamism. I am
convinced that your experience and your qualities as an
eminent diplomat will facilitate the proceedings and the
successful outcome of this session. I would like also to
express our thanks to your predecessor, Mr. Diogo Freitas
do Amaral of Portugal, for the able manner in which he
directed the previous session of the General Assembly.
Allow me to take this opportunity to express our high
appreciation for the remarkable activity carried out with
such dedication since 1992 by the Secretary-General,
Mr. Boutros Boutros-Ghali, to the benefit of the United
Nations.
The Assembly has gathered again not only to review
recent regional and world developments or to survey last
year’s results, but also to discuss especially the prospects
and challenges we are facing at the threshold of the
twenty-first century.
We are essentially called upon to reflect and act
jointly on establishing an international system that can
guarantee security, stability, progress and prosperity for
all. The United Nations is certainly the pillar of such a
system. The conclusion of the Comprehensive Nuclear-
Test-Ban Treaty, which we have just signed, is proof of
this. We are among those who consider that we now have
a historic opportunity to insure world security and
stability through the establishment of democratic
institutions, sustainable development, respect for human
rights and social justice. This requires better international
cooperation and a new spirit of partnership among all
countries.
Romania intends to contribute to this common effort
through consolidation of its achievements in the building
of a new democratic society based on the rule of law,
respect for human rights and a market economy, with a
view to establishing itself as a stabilizing factor in the
region.
In referring to some of the significant events of the
past year, I will recall that our macro-economic policy
and the progress we have made in the establishment of
institutions adapted to a market economy have led to a
steady improvement of economic performance. The
private sector has become preponderant in our gross
domestic product. In order to overcome the difficulties of


transition and to prepare for integration into the European
Union, Romania has received substantial assistance from
the European Union and its members. The United States
has granted Romania permanent most favoured nation
status. My country has become a full member of the
Central European Initiative and next year will become part
of the Central European free trade agreement. The signing
of a Treaty of Understanding, Cooperation and Good-
Neighbourliness between Romania and Hungary was a
significant event not only for our historic reconciliation, but
also for stability in Central Europe.
I would also like to take note of my country’s active
participation in the North Atlantic Treaty Organization’s
Partnership for Peace programme and in the Implementation
Forces operation in Bosnia and Herzegovina. These
strengthen our belief that a favourable decision will be
taken on our integration into the Atlantic Alliance.
At the subregional level, Romania supported the
measures aimed at the advancement of the Black Sea
Economic Cooperation and of the process of stability and
good-neighbourly relations in south-east Europe, which is
also the subject of initiatives by the European Union and
the United States. Aware of the importance of the
democratization process, the Romanian Government has
decided to host the third International Conference on New
or Restored Democracies in Bucharest in early September
1997.
All these developments and initiatives testify to my
country’s willingness to act as a credible and responsible
partner in international affairs and as a stabilizing factor
and source of security in Europe and the world.
On the occasion of the commemorative meeting held
on the occasion of the fiftieth anniversary of the entry into
force of the Charter of United Nations, numerous heads of
State — including the President of Romania — pointed out
that the Organization can and should play a greater role in
international relations in order to respond more effectively
to global challenges. It is becoming increasingly evident
that we are at a point in history when numerous problems
have to be reconsidered from a global perspective if we are
to forge a common vision wherein the individual is the
focus of our policies. The main problem to be solved at the
dawn of the third millennium is finding the appropriate
synthesis between the general aspiration to universality and
the individual aspiration to identity.
The series of major global conferences organized by
the United Nations over these past five years have led to a
new integrated concept of sustainable development
focused on the human being.
Now that we are in the process of revitalizing,
strengthening and reforming the United Nations system,
including a limited enlargement of the Security Council,
we consider it timely and useful to capitalize on these
achievements. It would also be desirable to agree on an
integrated common vision of development and on a list of
priorities that would inspire and guide the general process
of renewal of the United Nations. By acting in this way,
we will be able to facilitate our current objective, as long
as the working groups established by the General
Assembly hasten their achievement of balanced and
realistic results.
Along with the other Member States, Romania also
considers that the moment has come to proceed to an
expansion of the membership of the Security Council,
both in the category of permanent members — for which
Germany and Japan are preeminently qualified by their
importance in international affairs — as in the category of
non-permanent members. This should be done through an
agreed formula, based on proposals already put forward,
such as the Italian, which represents a good basis for
ensuring that an increased number of States — including
those of central and eastern Europe — be represented in
the Council. In short, a special meeting of the General
Assembly should be called on the results of the reform of
the United Nations system.
Having made these general remarks, I would like to
make a few comments on particular issues of our agenda.
First, with regard to crisis and conflict management,
it is clearly and primarily the responsibility of the parties
directly involved to put an end to conflict and to restore
peace and security. We underscore the importance we
attach to dialogue as a means of reaching negotiated
solutions by the parties directly concerned.
We will contribute to the establishment of normal
relations and the full implementation of the Dayton
Agreement among the countries of the former Yugoslavia,
including the lifting of the sanctions against the Federal
Republic of Yugoslavia. We welcomed with interest the
initiatives on the economic reconstruction of the region
and are fully prepared to take an active part in this
process, including through joint cooperation projects with
neighbouring countries.
We express our deep concern over the recent
worrying developments in the Middle East peace process
2


which are the object of Security Council resolution 1073
(1996). We welcome the United States initiative aimed at
the resumption of negotiations between the parties on the
basis of the principles agreed upon in Madrid and Oslo, as
they represent the only way to build a just and lasting
peace. Romania recognizes the necessity of strengthening
regional economic cooperation in support of the peace
process in the Middle East and is actively involved in the
multilateral working groups.
We are still concerned about the ongoing, complex
and uncertain situation in the eastern part of the Republic
of Moldova and we reaffirm the necessity for an
unconditional and orderly withdrawal of foreign troops from
the Transdniester region.
We accord due attention to all initiatives aimed at any
process that could lead to a lasting peace in the Korean
peninsula and in other regions of tension and conflict.
As the main guarantor of international peace and
security, the United Nations should participate more
actively in the prevention and management of crises by
employing flexible peace instruments, including preventive
diplomacy and peace-keeping operations. The experience
gained by contributing States — including Romania,
particularly as a result of its significant participation in the
United Nations peace-keeping Mission in Angola —
highlights the necessity of increasing rapid-reaction capacity
by improving the standby system and other measures aimed
at the rapid deployment of new peace-keeping operations
and the efficient management of current ones.
With regard to sanctions, Romania, which has been
deeply affected by the strict implementation of economic
sanctions, especially in the case of the former Yugoslavia,
believes that the United Nations should play a larger role in
the process of compensating third countries so that the
efficiency and credibility of Security Council actions in this
area can be preserved.
Secondly, I would like to make some comments in
connection with non-proliferation, arms control and
disarmament. As a party to the process since its inception,
Romania welcomed with satisfaction the adoption of the
Comprehensive Nuclear Test-Ban Treaty. This major step
represents a crucial stage in the fulfilment of one of the
main objectives in the implementation of relevant
obligations of the Treaty on the Non-Proliferation of
Nuclear Weapons. The establishment of nuclear-weapon-
free zones in South-East Asia, the Pacific and Africa is
aimed at the same objective.
Romania will continue to contribute to the promotion
of the review process of the Treaty on the Non-
Proliferation of Nuclear Weapons, both before the next
Review Conference in the year 2000, the preparatory
committee of which will convene in 1997. We will also
give equal attention to the speedy commencement of
negotiations on a treaty banning the production of fissile
materials, as well as to the implementation of the
Convention on the Prohibition of the Development,
Production and Stockpiling of Bacteriological (Biological)
and Toxin Weapons and On Their Destruction and the
establishment of an efficient verification mechanism.
We again invite all States to consider establishing a
code of conduct for conventional arms transfers which
will increase transparency and confidence among States
in that field.
Romania supports all efforts leading to the total ban
of anti-personnel mines. To this end, in 1995, the
Romanian Government declared a moratorium, which will
be extended this year, and has begun the ratification
procedures of the additional Protocols to the Convention
on Prohibitions or Restrictions on the Use of Certain
Conventional Weapons.
My third and last thought relates to the economic
and social areas, where we believe there are good
prospects for the adoption of the Agenda for
Development. Romania endorses the idea that the United
Nations can and should contribute to implementing a new
global partnership for development among developing
countries, developed countries and multilateral
institutions. We noted with interest the inclusion of this
concept in the economic communiqué adopted at the
recent Group of Seven summit meeting in Lyon, as well
as the recognition of the fact that the new partnership
should be beneficial to all and based on a spirit of
solidarity that will distribute responsibility among all
partners.
Within this framework, the United Nations and its
institutions should pursue reform and adjustment efforts
with a view to improving their performance in the
building of consensus in the area of development. We
welcome the results of the ninth session of the United
Nations Conference on Trade and Development in
Midrand as an essential step in its renewal. The session
paved the way for the reform of its intergovernmental
structure, and the reorientation of its priorities in order to
develop cooperation with the World Trade Organization
and the Bretton Woods financial institutions. This will
3


lead to the integration of developing countries and countries
in transition into the global commercial and financial
system.
We also note the measures recently taken to strengthen
the Economic and Social Council’s central role in
establishing and coordinating joint policies, as well as the
initiatives of the Economic Commission for Europe and
other regional Commissions in redefining their priorities.
The Economic and Social Council has the
responsibility to ensure the follow-up to the major
international conferences. We will work together in
preparing the 1997 special session of the General Assembly
in order to improve the implementation of agreements
reached on environmental protection at the Rio Conference
and at the Vienna regional conference on the review of the
Social Summit in Copenhagen. It is worth mentioning that
a subregional conference recently held in Bucharest
provided a useful evaluation of the implementation of the
Beijing Platform for Action on the status of women in
Central and Eastern Europe.
We support the United Nations fight against the abuse
of drugs and illicit drug trafficking, including all forms of
related crimes. We intend to participate in the preparations
of the 1998 special session of the General Assembly
devoted to this scourge.
The international community must also be mobilized
to confront the rapid rise in transnational organized crime
and terrorism. We encourage more active participation on
the part of the United Nations. In this respect, we welcome
the proposal put forward here last week by President
Kwasniewski of Poland.
Development assistance requires a new and better
response from the international community in the promotion
of our common objective of sustainable and socially
equitable growth focused on the human being and on the
protection of the environment. Aid flows should be more
efficient and directed towards the countries in real need.
Romania maintains good cooperation with the United
Nations Development Programme and its resident
representative in Bucharest, other funds and development
programmes — including the United Nations Population
Fund and the United Nations Children’s Fund — and with
the specialized agencies and the Bretton Woods institutions.
We insure that the assistance we receive is used for
structural reforms, and macroeconomic stabilization and that
it likewise contributes to the creation of favourable
conditions for the expansion of a dynamic and
competitive private sector.
Finally, I wish to reaffirm my country’s deep
commitment to the universal nature of human rights and
fundamental freedoms, the promotion and observance of
which represent a priority for the United Nations.
In view of this premise, the Romanian Government
condemns any form of discrimination and intolerance,
especially aggressive nationalism, and intends to
guarantee the free and equal exercise of human rights,
including the rights of women, children and persons
belonging to national minorities. We support the efforts
of the High Commissioner for Human Rights, as overall
coordinator of the specialized bodies within the United
Nations system in improving the efficiency of the Centre
for Human Rights.
The best guarantee for the observance of human
rights lies in developing democracy. This component of
the “democracy-development-peace” triad brings me to a
final reflection about the United Nations contribution to
the process of worldwide democratization. By convening
in Bucharest, in September 1997, the third International
Conference on New or Restored Democracies, we wish to
continue the dialogue and the sharing of experience in
building democratic societies by contributing the
experiences of Romania, a country in Central Europe that
is reviving, irreversibly, its best democratic traditions after
so many years of dictatorship.
I wish to assure the Assembly that my country will
do its best, in concert with all interested countries, to
enable the United Nations — the guarantor of peace and
international legality — to respond more efficiently to the
problems we all share.




